Holmes, C. J.
This is an action of tort for personal injuries. Workmen who were fitting up the defendant’s vessel with sheep-pens had placed an unfinished trough near a hatch. The .plaintiff coming up a ladder, when he reached the hatch took hold of the unfinished trough, retying upon its being heavy enough or strongly enough fastened for him to trust his weight to it with safety. He was mistaken ; the trough yielded and he fell. The judge who tried the case directed a verdict for the defendant, and the case is here on exceptions. We regard .the ruling as plainly right. The plaintiff relied upon the trough at his own risk. It did not appear to have been put where it was for the purpose of such use as he made of it. If the evidence shows that the plaintiff’s ordinary mode of egress was barred, *213which is doubtful, it does not appear that he could not get out without using the trough as he did; and even if that had appeared, still he knew that the work was unfinished, and that be was not at liberty to assume that that particular part of it had reached such a stage that he could rely upon it as securely fastened. It was not even necessary for him to use that hatch and ladder, but if it had been, he could not hold the defendant liable for his accident. Exceptions overruled.